Citation Nr: 1709407	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  08-06 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of a cyst excision in the perianal area.

2.  Entitlement to a finding of total disability based on individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from September 1986 to February 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2007 and May 2008 rating decisions by the Indianapolis, Indiana, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The March 2007 decision denied entitlement to service connection for bilateral hearing loss and a TDIU, while the May 2008 decision denied an increased evaluation for postoperative residuals of a perianal cyst.

In July 2012, the Board denied service connection for bilateral hearing loss and remanded the increased evaluation and TDIU issues.  

The Veteran initially requested a hearing before a Veterans Law Judge, to be held at the RO, but withdrew this request in January 2012 correspondence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is service-connected for skin lesions on chest and back (diagnosed as steatocystoma multiplex), evaluated as 60 percent disabling; residuals of cyst excision in perianal area, evaluated as 10 percent disabling; dermatitis, right hand, evaluated as 10 percent disabling; bilateral constant tinnitus, evaluated as 10 percent disabling; and a scar, right fourth finger, evaluated as noncompensable.  

The Veteran appears to contend that he is unemployable due to his service-connected skin disability of the chest and back.  In this regard, the Board observes that he submitted a July 2008 letter from the U.S. Office of Personal Management (OPM) informing him that OPM had found him disabled for his position as Laborer/Custodian, due to steatocystoma multiplex only.  On a January 2012 VA Form 21-4192, the U.S. Post Office relates that the Veteran's Laborer Custodial employment had ended in July 2008 due to his disability retirement.  

A January 2009 Social Security Administration (SSA) disability Determination and Transmittal found that the Veteran was not disabled.  The Veteran's primary diagnosis was osteoarthritis and allied disorders, and the secondary diagnosis was disorders of the back - discogenic and degenerative.  The record contains the medical records relied on by this SSA determination.  

A February 2013 SSA Notice of Award informed the Veteran that SSA had determined that he had become disabled on December 16, 2010.  The record does not contain the underlying SSA determination, or any additional or underlying medical records relied on by this determination.  

In light of the Veteran's contentions that he is unemployable due to service-connected disability, and the evidence that he took disability retirement due to service-connected steatocystoma multiplex, the Board finds that the February 2013 SSA Determination, and any additional or underlying records relied on by this determination, appear relevant to the Veteran's increased initial evaluation and TDIU claims.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

Since the issues on appeal are being remanded for development, the Veteran's eFolders should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's eFolders any outstanding VA treatment records.  

2.  Take all appropriate action to obtain a copy of all outstanding SSA determinations either granting, denying or confirming an SSA award (specifically related to the February 2013 Notice of Award), as well as all medical and employment records relied upon in making the determinations.

3.  Then, complete any development deemed necessary in light of evidence obtained pursuant to Paragraphs 1 and 2, above. 

4.  Then, readjudicate the Veteran's claim.  If either benefit sought on appeal remains denied, the appellant and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

